DETAILED ACTION
This action is responsive to the response filed on 12/15/2020. Claims 1-19 are pending in the case. Claims 1, 7, 8 and 14 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s amendments are sufficient to overcome the rejection of claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; therefore the corresponding rejection is withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 contains two semi-colons at the end of line 35, which appears to be an inadvertent typographical error during amendment 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 20170359580 A1, cited in previous Office Action, effectively filed 06/10/2016), hereinafter Su in view of Meijer et al. (US 20130159228 A1, cited in previous Office Action, published 06/20/2013), hereinafter Meijer. 

Regarding Claim 1, Su teaches:
A method for presenting a customized user interface, comprising: selecting at least a plurality of users of a video content delivery service from users of the video content delivery service; for a plurality of user devices associated with the plurality of users: receiving requests for video content items; receiving objective data related to contexts in which the requests for video content items were made; (See FIG. 2(a), log viewer reviews of the quality of the coded videos from the database of training videos 215 [0024], several instances of coded videos in which coding parameter(s) 224 have been varied [0025], identify various features from the training videos… features extracted from source video of the training videos [0026], features extracted from coded video data bit stream [0027])

Su suggests:


Su further teaches:
receiving, from a first user device, input that maps each of a plurality of user intents to at least one of a plurality of different user interfaces for presenting video content items; (identify sets of bit stream parameters, such as average bit rate, peak bit rate, frame rate, and/or frame resolution, in an adaptive stream system to provide end users with different tiers of service each [0022] Features extracted by the feature extractor 220 may further include indications of the intended display device (e.g., a mobile device or a large-format display device such as a television display) or intended viewing conditions (e.g., viewing conditions with respect to ambient lighting). [0034], model of the model database 240 may store data indicating that videos having a first feature set and coded according to a first set of bit stream parameters generated video quality that was "good," other data indicating that videos having a first feature set and coded according to a second set of bit stream parameters generated video quality that was "excellent," and a further set of data indicating that videos having the first feature set and coded according to a third set of bit stream parameters generated video quality 
training a predictive model to identify a subjective intent of the user in requesting a video content item based on objective data received from a user device associated with the user using at least  a portion of the objective data received from the plurality of user devices and at least a portion of the subjective data received from the plurality of user  devices, wherein the predictive model is trained to identify whether to present the user with a first user interface… associated with a first user intent in which the video content item is presented or a second user interface… associated with a second user intent in which the video content item is presented; (model can also predict the relative goodness of encodes. For example, the video (A) having a first feature set has "better" or "worse" subjective quality than the video (B) having a second feature set. The goodness can be quantitively expressed as how much A is better than B, or how possible A is better than B [0046] intended display device (e.g., a mobile device or a large-format display device such as a television display) or intended viewing conditions (e.g., viewing conditions with respect to ambient lighting). [0034] The visual preference predictions can include 1) absolute category labels, 2) probability/reliability of absolute category labels, 3) relative preference labels, and/or 4) probability/reliability of relative preference labels [0065] The selected parameter may be one that results in the optimal subjective review and/or desired tier of service aggregated across the segments [0069] Viewer observation data may be expressed as visual preference labels, which may include absolute quality scores [0043])

providing at least a portion of the objective data received from the second user device to the predictive model; (The parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048])
receiving a first output from the predictive model indicating that the second user device is to present the first video content item in the first user interface… based on the subjective intent identified by the predictive model; in response to receiving the first output from the predictive model, causing the second user device to present the first video content item in the first user interface… based on the subjective intent identified by the predictive model; (if input video data was identified as having the first feature set, the parameter search system 260 may retrieve from the database 265 data representing the first, second, and third bit stream parameters and the "good," "excellent" and "awful" quality reviews that were associated with them. The controller 
receiving, from a third user device, a request for the first video content item; receiving, from the third user device, objective data related to a context in which the request for the first video content item was made; (See FIG. 2(b), a terminal and, in particular, a controller 250 that may select bit stream parameters for new input data [0047], The feature extractor 255 may perform analysis of the input video data to identify features therefrom. In this regard, the feature extractor 255 may replicate feature classifications performed by the feature extractor 220 of the training system 210 [0048] features extracted from source video [0026], features extracted from coded video data bit stream [0027] and features include indications of the intended display device or intended viewing conditions [0034])
providing at least a portion of the objective data received from the third user device to the predictive model; (The parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048])
receiving a second output from the predictive model indicating that the third user device is to present the first video content item in the second user interface… based on 

As shown above, Su teaches that the review system collects data from viewer observation of the videos, which suggests, but may not explicitly disclose, that a prompt for collecting the observation data was displayed, i.e. causing each of the plurality of user devices to prompt the associated users to provide subjective data.

Also, as shown above, Su teaches that the predictive mode is trained to identify whether to present the user with a first user interface or a second user interface associated with as first or second user intent in which the video content item is having a first set of user interface elements and a second user interface having a second set of user interface elements. (emphasis added)

Meijer teaches:
A method for presenting a customized user interface, comprising: selecting at least a plurality of users of a video content delivery service from users of the video content delivery service; for a plurality of user devices associated with the plurality of users: receiving requests for video content items; (See FIG.s 1-5, user models 116 in data store 118, a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth. [0053])
receiving objective data related to contexts in which the requests for video content items were made; (the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by 
causing each of the plurality of user devices to prompt the associated users to provide subjective data related to an intent of a user when requesting the video content items; and (query component 204 is configured to obtain explicit feedback 114 from the user 106 via one or more feedback queries or questions. The query component 204 can generate one or more feedback queries, and provide the feedback queries to the user 106. The queries can relate to, for example, the user's comfort with a feature or function of the UX 104, emotional response to an event in the UX 104, or a desired result based on a set of inputs, etc. [0029] a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, and can be based in part on the usage feedback [0057])
receiving subjective data generated based on user input responsive to the prompt; (The query component 204 can receive a response to the feedback query (e.g., feedback 114) from the user 106. The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0029] response to the feedback query can be received from the user (e.g. query feedback). The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0057])
receiving, from a first user device, input that maps each of a plurality of user intents to at least one of a plurality of different user interfaces for presenting video content items; (prediction component 404 is configured to infer, determine, or otherwise 
training a predictive model to identify a subjective intent of the user in requesting a video content item based on objective data received from a user device associated with the user using at least a portion of the objective data received from the plurality of user devices and at least a portion of the subjective data received from the plurality of user devices, (usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] one or more actions intended by the user, difficulties (e.g., that the user is having or likely to have), or errors (e.g., that the user is making or likely to make) can be predicted based at least in part on the user model, an emotional state, a prediction, and/or a classification. For example, it can be predicted that the user is likely to have difficulty with a level of a video game based on the user being classified as a novice [0062])
wherein the predictive model is trained to identify whether to present the user with a first user interface having a first set of user interface elements associated with a first user intent in which the video content item is presented or (if the UX 104 includes a video game, and the user 106 is classified as a novice regarding a first function of the video game (e.g., jumping, shooting, etc.), then the services component 406 can modify the video game, or game play, to assist the user 106 with the first function. As additional examples, the services component 406 can provide the user 106 with a tutorial 
a second user interface associated with a second user intent for presenting the video content item; (the user 106 can be classified as a novice, intermediate, or expert user based on the user model 116, and the adaptation component 112 can modify the UX 104 based on the classification… an attribute score (e.g., grade, rank, etc.) for a first feature of the UX 104 can satisfy a set of criteria (e.g., exceed a threshold, etc.) for the user to be classified as an expert for the first feature, while the user 106 may be classified as a novice, etc. for a second feature. The adaptation component 112 can modify one or more features, functions, or operations of the UX 104 based on the classification. For example, the adaptation component 112 can modify a user interface associated with the UX based on the classification [0036])
receiving, from a second user device, a request for a first video content item;… receiving a first output from the predictive model indicating that the second user device is to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; in response to receiving the first output from the predictive model, causing the second user device to present the first video content item in the first user interface having the first set of user interface elements based on the subjective intent identified by the predictive model; (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user 
receiving, from a third user device, a request for the first video content item;… receiving a second output from the predictive model indicating that the third user device is to present the first video content item in the second user interface having the second set of user interface elements based on the subjective intent identified by the predictive model; and in response to receiving the second output from the predictive model, causing the third user device to present the first video content item in the second user interface having the second set of user interface elements based on the subjective intent identified by the predictive model. (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user based on the user model. Additionally or alternatively, one or more attributes of the user can be classified based on corresponding attributes included in the user model. For instance, an attribute score (e.g., grade, rank, etc.) for a first feature of the UX can satisfy a set of criteria (e.g., a threshold, etc.) for the user to be classified as an expert for the first feature, and the user can be classified as a novice for a second feature. [0061] one or more actions intended by the user, difficulties (e.g., that the user is having or likely to have), or errors (e.g., that the user is making or likely to make) can be predicted based at least in part on the user model, an emotional state, a prediction, and/or a classification. [0062] one or more aspects of the UX can be 

Given the suggestion of Su of collecting data from viewer observation of the videos expressed as visual preference labels, the teachings of Su of coding parameters for a first and a second feature of subjective quality for an intended display device or 

One would have been motivated to make such a modification so that visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience, (Su [0065]) to optimize the received stream for the display and adapt to varying scenarios such as the viewing condition, network condition, or power/resource situation (Su [0066]) and to provide more personalized and intuitive user experiences (Meijer [0003]).

Regarding Claim 7, Su teaches:
A method for presenting a customized user interface, comprising: identifying first contextual information related to contexts in which requests for video content items were made from a plurality of user devices associated with a plurality of users; (See 

Su suggests:
providing a prompt to each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; receiving the intent information in response to the prompt; (review system 225 may collect data from viewer observation of the videos. Viewer observation data may be expressed as visual preference labels [0043] indications of the intended display device or intended viewing conditions [0034])

Su further teaches:
generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, wherein the trained predictive model determines which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface… [is] different… from a second user interface in the plurality of user interfaces, 
receiving, from a second plurality of user devices, requests for video content items; (See FIG. 2(b), a terminal and, in particular, a controller 250 that may select bit stream parameters for new input data [0047], The feature extractor 255 may perform analysis of the input video data to identify features therefrom. In this regard, the feature extractor 255 may replicate feature classifications performed by the feature extractor 220 of the training system 210 [0048] features extracted from source video [0026], features extracted from coded video data bit stream [0027] and features include indications of the intended display device or intended viewing conditions [0034])
identifying, for each request for a video content item received from the second plurality of user devices, second contextual information related to a context in which the request for the video content items was made; (The parameter search system 260 may apply extracted features to the model database 265 to determine bit stream parameters for coding [0048] The feature extractor 255 may perform analysis of the input video data to identify features therefrom. In this regard, the feature extractor 255 may replicate feature classifications performed by the feature extractor 220 of the training system 210 [0048] features extracted from source video [0026], features extracted from coded video data bit stream [0027] and features include indications of the intended display device or intended viewing conditions [0034]) 


As shown above, Su teaches that the review system collects data from view observation of the videos, which suggests, but may not explicitly disclose, that a prompt 

Also, as shown above, Su teaches that the predictive mode is trained to determine which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface is different from a second user interface in the plurality of user interfaces, and wherein the video content is presented within the determined version of the user interface selected based on the predicted user intent; receiving, for each request for a video content item received from the second plurality of user devices, an output from the predictive model indicating which version of the user interface to present based on at least a portion of the second contextual information; and causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface selected based on the predicted user intent in which the same video content item is presented based on the output of the predictive model. However, Su may not explicitly disclose a first user interface wherein a first user interface has a different set of user interface elements from a second user interface in the plurality of user interfaces, wherein the video content is presented within the determined version of the user interface having a set of user interface elements that were selected based on the predicted user intent; and wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface that each have the different set of user interface elements. (emphasis added)

Meijer teaches:
A method for presenting a customized user interface, comprising: identifying first contextual information related to contexts in which requests for video content items were made from a plurality of user devices associated with a plurality of users; (See FIG.s 1-5, user models 116 in data store 118, a user experience (UX) is provided to a user. The UX can include, but is not limited to, an operating system, an application (e.g., word processor, electronic mail, computer aided drafting, video game, etc.), a user interface, and so forth. [0053], the monitoring component 108 is configured to receive implicit or explicit feedback 114 generated during, or in association with, the user's 106 interaction with a UX 104… the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028], a user's interaction with a user experience (UX) is monitored to obtain usage feedback [0057])
providing a prompt to each of the plurality of user devices to provide intent information related to an intent of a user when requesting the video content items; (query component 204 is configured to obtain explicit feedback 114 from the user 106 via one or more feedback queries or questions. The query component 204 can generate one or more feedback queries, and provide the feedback queries to the user 106. The 
receiving the intent information in response to the prompt; (The query component 204 can receive a response to the feedback query (e.g., feedback 114) from the user 106. The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0029] response to the feedback query can be received from the user (e.g. query feedback). The response can include a selection from a set of options (e.g., yes, no, etc.), a rating (e.g., 1 to 10, etc.), a textual phrase, and so forth [0057])
generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, (prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116 [0037] usage feedback, query feedback, and/or sensed characteristics are analyzed to determine one or more attributes for a user model associated with the user… the user model can include a set of attributes corresponding to features of the UX [0060] one or more actions intended by the user, difficulties (e.g., that the user is having or likely to have), or errors (e.g., that the user is making or likely to make) can be 
wherein the trained predictive model determines which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface has a different set of user interface elements from a second user interface in the plurality of user interfaces, and wherein the video content is presented within the determined version of the user interface having a set of user interface elements that were selected based on the predicted user intent; (if the UX 104 includes a video game, and the user 106 is classified as a novice regarding a first function of the video game (e.g., jumping, shooting, etc.), then the services component 406 can modify the video game, or game play, to assist the user 106 with the first function. As additional examples, the services component 406 can provide the user 106 with a tutorial regarding the first function, provide a set of advertisements for aids to assist the user 106, provide access to a marketplace that contains aids, tutorials, additional gaming features, etc., or enable another user to assist the user with the function via remote assistance [0039] the user 106 can be classified as a novice, intermediate, or expert user based on the user model 116, and the adaptation component 112 can modify the UX 104 based on the classification… an attribute score (e.g., grade, rank, etc.) for a first feature of the UX 
…
receiving, for each request for a video content item received from [a] second plurality of user devices, an output from the predictive model indicating which version of the user interface to present based on at least a portion of… second contextual information; and causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface that each have the different set of user interface elements selected based on the predicted user intent in which the same video content item is presented based on the output of the predictive model. (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user based on the user model. Additionally or alternatively, one or more attributes of the user can be classified based on corresponding attributes included in the user model. For instance, an attribute score (e.g., grade, rank, etc.) for a first feature of the UX can satisfy a set of criteria (e.g., a threshold, etc.) for the user to be classified as an expert for the first feature, and the user can be classified as a novice for a second feature. 


One would have been motivated to make such a modification so that visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience, (Su [0065]) to optimize the received stream for the display and adapt to varying scenarios such as the viewing condition, network condition, or power/resource situation (Su [0066]) and to provide more personalized and intuitive user experiences (Meijer [0003]).

Regarding Claims 8 and 14, Claim 8 is directed to a system for presenting a custom user interface, the system comprising: a memory that stores computer-executable instructions; and a hardware processor that, when executing the computer-executable instructions stored in the memory, is configured to perform steps that are substantially the same as Claim 1, and Claim 14 is directed to a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a processor, cause the processor to perform a method for presenting a customized user interface that is substantially the same as Claim 1, and is therefore rejected under the same rationale as presented above with respect to Claim 1, and further in view of FIG. 5 of Su, processor, memory, and instructions stored in the memory and executed by the processor [0070]-[0071] Suh, and FIG.s 10 and 11 of Meijer.

Claims 2-6, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Su and Meijer as applied to Claims 1, 8 and 14 above, and further in view of “User Intent In Online Video Search” NPL published Nov. 2015 (cited in previous Office Action), hereinafter “User Intent”.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Su may not explicitly disclose:
wherein a first user intent of the plurality of user intents is an intent to consume the video content item for information included in the video content item.


wherein a first user intent of a plurality of user intents is an intent to consume a video content item for information included in the video content item. (pp. 54 table 3.1, Intent categories including information, Experience: Learning, and Experience: Exposure)

Given that Su teaches that viewer observation data may be expressed as visual preference labels [0043] and providing indications of the intended display device or intended viewing conditions [0034], while Meijer teaches that the query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, [0057] it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewer observation data of Su, combined with the feedback from the query of Meijer, to include a first user intent of a plurality of user intents is an intent to consume a video content item for information included in the video content item, as taught by “User Intent”.

One would be motivated to make such a combination because this is one of the intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55).

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Su may not explicitly disclose:


“User Intent” teaches:
wherein a second user intent of the plurality of user intents is an intent to consume the video content item for entertainment. (pp. 54-55, Table 3.1 - Affect and Object, The video serves for relaxation or entertainment purposes, goal of users is to change their mood or affective or physical state and includes relaxation and in general other effects of entertainment, and the video might ultimately serve the purpose of entertaining the hotel guests or providing them with the impression of exposure to experience)

Given that Su teaches that viewer observation data may be expressed as visual preference labels [0043] and providing indications of the intended display device or intended viewing conditions [0034], while Meijer teaches that the query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, [0057] it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewer observation data of Su, combined with the feedback from the query of Meijer, to include a first user intent of a plurality of user intents is an intent to consume a video content item for information included in the video content item, as taught by “User Intent”.



Regarding Claim 4, the rejection of Claim 3 is incorporated.
The combination of Su, Meijer and “User Intent” teaches:
wherein causing each of the plurality of user devices to prompt the associated users comprises causing each of the plurality of user devices to query one of the associated users to determine whether an associated user intended to consume the requested video content items primarily for entertainment or primarily for the information included in the video content items. (review system 225 may collect data from viewer observation of the videos. Viewer observation data may be expressed as visual preference labels [0043] of Su, indications of the intended display device or intended viewing conditions [0034] of Su; a feedback query can be generated and provided to the user. The query can relate to, for example, the user's comfort with a feature or function of the UX, emotional response to an event in the UX, desired result or output based on a set of inputs, and so forth, and can be based in part on the usage feedback [0057] Meijer; and “User Intent”, pp. 53 question what the user is trying to do, pp. 57 Mined Categories, pp. 105-106 intent-aware video search result optimization approach, pp. 109-110 research questions, and pp. 117-118 analyze individual queries)

Given that Su teaches that viewer observation data may be expressed as visual preference labels [0043] and providing indications of the intended display device or 

One would be motivated to make such a combination because they are intents frequently exhibited in video searches, as taught by “User Intent” (at e.g. pp. 54-55), which could be utilized so that visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience. (Su [0065])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Su may not explicitly disclose:
wherein the objective data related to the context in which the request for the first video content item was made includes information indicating whether the request for the first video content item was initiated from search results provided through the content delivery service.

“User Intent” teaches:


Given that Su teaches to identify various features from the training videos [0026] and [0027], and Meijer teaches that the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various features identified and monitored interactions of Su combined with Meijer to include information indicating whether the request was initiated from search results provided through the content delivery service, as taught by “User Intent”.



Regarding Claim 6, the rejection of Claim 5 is incorporated.
Su may not explicitly disclose:
wherein the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search.

“User Intent” teaches:
wherein the objective data related to the context in which the request for the first video content item was made includes a search query that was used in initiating the search. (pp. 53 social-web mining for intent data, pp. 57 Mined Categories, pp. 105-106 intent-aware video search result optimization approach, pp. 109-110 research questions, and pp. 117-118 analyze individual queries)

Given that Su teaches to identify various features from the training videos [0026] and [0027], and Meijer teaches that the usage component 202 can monitor inputs (e.g., menu selections, keyboard shortcuts, etc.), or steps (e.g., a set of features, etc.), employed by the user 106 to produce a result or output [0028], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various features identified and monitored interactions of Su combined with Meijer to include the objective data related to the context in which the 

One would have been motivated to do so because it is useful in determining user intent, as taught by “User Intent” (at e.g. pp. 102-103, 117-118).

Regarding Claims 9 and 15, the rejection of Claims 8 and 14 are incorporated.
Claims 9 and 15 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 10 and 16, the rejection of Claims 9 and 15 are incorporated.
Claims 10 and 16 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 17, the rejection of Claims 10 and 16 are incorporated.
Claims 11 and 17 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 18, the rejection of Claims 8 and 14 are incorporated.
Claims 12 and 18 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 19, the rejection of Claims 12 and 18 are incorporated.
Claims 13 and 19 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant's arguments filed 12/152020 have been fully considered but they are not persuasive.
On pages 12-15 of the response, and with respect to Claim 7, Applicant submits that, “Su is concerned with storing a variety of training videos that have been coded according to performance requirements of different tiers, extracting features from the training videos, "select[ing] the bit stream parameter that yield[s] the highest quality review (e.g., the second bit stream parameters that generated the "excellent" score), and provid[ing] control data to the pre-processor 270 and the video coder 275 to process the input video data accordingly." (Su, paragraph [0048].) The Examiner further states in the Response to Arguments section of the Office Action that "visual preference predictions can include 1) absolute category labels, 2) probability/reliability of absolute category labels, 3) relative preference labels, and/or 4) probability/reliability of relative preference labels," where "[t]hese predicted visual preferences are based on information related to a context in which a request for video content is being made" and "is used to determine which version of a user interface to provide the user requesting the video content." (Office Action, pages , or a degree by which the predicted coding quality of video (A) is better than the coding quality of video (B)," not "which version of a user interface is to be presented" in which "two user devices of the second plurality of user devices are caused to present two different versions of the user interface that each have the different set of user interface elements selected based on the predicted user intent in which the same video content item is presented based on the output of the predictive model." (Su, paragraph [0046].) Because of this, Su also cannot and would not disclose or suggest the feature of "causing each of the second plurality of user devices to present a version of the user interface for presenting video content based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface to present the same video content item based on the output of the predictive model." Applicant respectfully submits that Meijer does not cure the deficiencies 
Examiner notes that the specification, as filed, states that “contextual information can be any suitable objective Information” (¶ [0039] of the originally filed specification), “receive any suitable information related to the users' intended activity on the media platform” (¶ [0031] of the originally filed specification) and “input the received contextual information into the trained model to predict any suitable intended user activity with respect to the media content item” (¶ [0043] of the originally filed specification).
While Su does relate to a coding parameter that is determined to encode video data resulting in encoded video data possessing a highest possible video quality, the trained predictive model of Su includes that, “visual preferences can be estimated, and included in the manifest file to help a streaming client assess visual impact of different choices, and therefore make informed decisions and improve the viewing experience. The visual preference predictions can include 1) absolute category labels, 2) probability/reliability of absolute category labels, 3) relative preference labels, and/or 4) probability/reliability of relative preference labels” (Su ¶ [0065]). These predicted visual preferences are based on information related to a context in which a request for video content is being made (e.g. identify various features from the training videos... features extracted 
Using this trained predictive model, Su includes “causing each of the second plurality of user devices to present a version of the user interface for presenting video content based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface to present the same video content item based on the output of the predictive model” as Su provides a different version of the user interface for presenting the same video content to each of the second plurality of user devices based on the predicted visual preferences, including intended viewing conditions and intended display devices.

	As shown in the Office Action above, Meijer also teaches the limitation of “generating a trained predictive model that identifies the intent of the user when requesting a video content item with the first contextual information and the received intent information, wherein the trained predictive model determines which version of a user interface from a plurality of user interfaces is to be presented based on a predicted user intent determined based on information related to a context in which a request for video content is being made, wherein each of the plurality of users interfaces corresponds to one of a plurality of predicted user intents, wherein a first user interface has a different set of user interface elements from a second user interface in the plurality of user interfaces, and wherein the video content is presented within the determined version of the user interface having a set of user interface elements that were selected based on the predicted user intent;” (Meijer: prediction component 404 is configured to infer, determine, or otherwise predict one or more actions intended by the user 106, difficulties of the user 106, or errors of the user 106, with regards to UX 104 based at least in part on the user model 116 [0037] usage feedback, query feedback, and/or sensed 
	Meijer further teaches causing each of the second plurality of user devices to present a version of the user interface in which the video content item is presented based on the output from the predictive model, wherein two user devices of the second plurality of user devices are caused to present two different versions of the user interface that each have the different set of user interface elements selected based on the predicted user intent in which the same video content item is presented based on the output of the predictive model. (a user can be classified based in part on a user model… For example, the user can be classified as a novice, intermediate, or expert for the UX user based on the user model. Additionally or alternatively, one or more attributes of the user can be classified based on corresponding attributes included in the user model. For instance, an attribute score (e.g., grade, rank, etc.) for a first feature of the UX can satisfy a set of criteria (e.g., a threshold, etc.) for the user to be classified as an expert for the first feature, and the user can be classified as a novice for a second feature. [0061] one or more actions intended by the user, difficulties (e.g., that the user is having or likely to have), or errors (e.g., that the user is making or likely to make) can be 
	Thus, given the broadest reasonable interpretation of the claims, in light of the specification, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 15 of the response, and with respect to Claims 1, 8 and 14, Applicant submits, “independent claims 1, 8, and 14, which recite similar features as independent claim 7, are allowable for at least the same reasons that independent claim 7 is allowable.” Examiner respectfully disagrees for at least the reasons set forth above with respect to Claim 7.
In regard to the dependent claims, dependent claims 2-6, 9-13, and 15-21, are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179